Citation Nr: 0626999	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-41 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the left ankle, status post fusion, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1960 and from July 1966 to December 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 RO decision, which granted a 
temporary total disability rating under 38 C.F.R. § 4.30, for 
convalescence following left ankle surgery, effective from 
April 1, 2003 through May 2003, and assigned (restored) a 20 
percent rating for degenerative joint disease of the left 
ankle, status post fusion, effective June 1, 2003.  The 
veteran only appealed the rating assignment of 20 percent, 
effective in June 2003.  

In an October 2004 decision, the RO granted separate ratings 
for post-surgical scarring, assigning a 10 percent rating for 
the scars over the medial aspect of the left ankle and a 10 
percent rating for a scar over the lateral aspect of the left 
ankle.  The veteran has not indicated his disagreement with 
such ratings, and therefore the scarring of the left ankle 
will not be addressed in this decision.  The RO in October 
2004 also continued its denial of a rating in excess of 20 
percent for degenerative joint disease of the left ankle, 
status post fusion.  

In October 2005, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's service-connected left ankle degenerative 
joint disease, status post fusion, is manifested by 
complaints of severe pain on a daily basis; clinical findings 
demonstrate that ankle motion was greatly reduced and limited 
by pain (dorsiflexion to 10 degrees and plantar flexion to 15 
degrees), and that there was atrophy of the left calf when 
compared with the right calf, moderate and diffuse tenderness 
particularly in the medial and lateral malleolus, and a 
marked antalgic gait.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for degenerative joint disease of the left ankle, 
status post fusion, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO rating decision in August 2003.  At 
any rate, as explained herein below, the VCAA notice complied 
with the requirements of the VCAA as interpreted by the Court 
in Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal, to 
include at the time of a personal hearing before the 
undersigned Veterans Law Judge in October 2005.  

The Board also notes that the Court in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006), holds that VCAA notice be pre-
decisional, and that where VCAA compliant notice was not 
given prior to an initial claim decision, such defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  In this case, a fully compliant 
VCAA notice was issued in March 2005, following the initial 
rating decision in August 2003; however, the RO did not 
readjudicate the claim after the notice was issued.  In any 
case, the Board does not find that there is prejudicial error 
in proceeding to adjudicate this claim, even though 
readjudication by the RO was not accomplished following the 
VCAA notice.  When the RO certified the veteran's appeal to 
the Board in May 2005, no additional evidence including 
statements from the veteran had been added to the claims file 
since the RO had issued a supplemental statement of the case 
in October 2004.  The veteran did not respond to the VCAA 
notice of March 2005.  In other words, except for the fact of 
the non-response to the issued VCAA notice, there were no 
material changes in, or additions to, the information 
included in the supplemental statement of the case issued in 
October 2004, upon which the RO could consider for 
readjudication purposes.  To remand the case at this 
juncture, for the sole purpose of RO readjudication of the 
claim, would not result in any benefit to the veteran and 
would only serve to prolong this case needlessly.  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, the Board will proceed to 
adjudicate this claim.  

In the VCAA notice sent to the veteran in March 2005, the RO 
advised him of what was required to prevail on his claim for 
an increased rating for degenerative joint disease of the 
left ankle, what specifically VA had done and would do to 
assist in the claim, and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that he had to provide 
both identifying information and a signed release for VA to 
obtain private records on his behalf.  The RO also requested 
that he furnish any evidence in his possession that pertained 
to his claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
an increased rating for his service-connected left ankle 
degenerative joint disease, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before a 
Veterans Law Judge in October 2005.  The RO has obtained the 
veteran's VA medical treatment records.  The veteran has not 
identified any private treatment records for the RO to obtain 
on his behalf.  Further, VA has conducted necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A.§ 
5103A(d).  The veteran underwent a VA examination in 
September 2004, to address the nature and severity of his 
left ankle disability.  The veteran has not alleged, nor does 
the record currently reflect, that there exists any 
additionally available evidence for consideration in his 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

A normal (full) range of ankle motion is defined as follows:  
from 0 degrees to 20 degrees of dorsiflexion, and from 0 
degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, 
Plate II (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, severe limited 
motion of the ankle warrants a 20 percent rating.  

B.  Analysis

The veteran contends that his left ankle disability warrants 
a higher rating to reflect his severe functional impairment.  
He was afforded a VA examination in September 2004.  The RO 
obtained his VA outpatient treatment records.      

His service-connected left ankle disability has been rated as 
follows:  20 percent disabling for degenerative joint disease 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010; 10 percent 
disabling for post-surgical scars over the medial aspect of 
the left ankle under 38 C.F.R. § 4.118, Diagnostic Code 7804; 
and 10 percent disabling for a post-surgical scar over the 
lateral aspect of the left ankle under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  The latter ratings for scarring were 
assigned during the pendency of this appeal, by decision of 
the RO in October 2004, and were made effective on June 1, 
2003, which is the day after the veteran's period of a 
temporary total disability rating under 38 C.F.R. § 4.30, for 
convalescence following left ankle surgery.  The rating 
assignments for scarring are not at issue.  

After carefully reviewing the medical evidence and 
considering the veteran's contentions, the Board finds that 
the preponderance of the evidence is against his claim for an 
increased rating for degenerative joint disease of the left 
ankle, as explained herein below.  
  
The VA medical evidence shows that in January 2002 the 
veteran underwent tibio-talar arthrodesis and resection of 
the distal fibula (fusion of his left ankle).  In April 2003, 
he underwent additional left ankle surgery in order to remove 
hardware that had become painful for him.  Thereafter, the 
veteran continued to complain of pain about the ankle.  At 
the time of a September 2004 VA examination, he complained of 
severe pain on a daily basis and pain with movement of the 
left ankle.  He reported that he wore a brace on his left 
ankle when he was at home.  Objective findings showed that 
his ankle motion was greatly reduced and limited by pain.  
The range of motion of the left ankle was dorsiflexion to 10 
degrees and plantar flexion to 15 degrees.  There was also 
atrophy of the left calf when compared with the right calf, 
moderate and diffuse tenderness particularly in the medial 
and lateral malleolus, and a marked antalgic gait.  The 
assessment was left ankle sprain status post tibiotalar joint 
fusion and removal of hardware of the left ankle.  

In applying the regulatory criteria to the foregoing 
objective medical findings, an increased rating is not 
warranted for the veteran's degenerative joint disease of the 
left ankle under Codes 5010 or 5271.  In short, he is 
currently evaluated at the maximum rating available under 
those codes.  

Additionally, consideration has been given to other 
applicable diagnostic criteria, such as 38 C.F.R. § 4.71a, 
Code 5270, for ankylosis of the ankle.  Under this code, a 20 
percent rating is warranted for ankle ankylosis in plantar 
flexion, less than 30 degrees.  A 30 percent rating is 
warranted under Code 5270 for ankle ankylosis in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  In 
furnishing range of motion findings, the VA examiner 
acknowledged that there was pain with any motion of the ankle 
joint and with manipulation of the joint.  Nevertheless, the 
examiner stated the veteran still had movement in the joint 
and furnished those degrees of motion.  Such findings, 
however, do not demonstrate ankylosis.  Ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91]; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Further, there is no 
medical evidence to show that the veteran's pain affects the 
functional aspects of his left ankle to such a degree that 
his motion limitation results in a greater degree of 
disability than compensated for in the 20 percent rating 
assignment.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The clinical findings on VA 
examination were recorded, as noted, with attention to other 
factors such as pain.  As such, assignment of a 30 percent 
rating under Diagnostic Code 5270 is not warranted, as the 
objective evidence does not show actual ankylosis or motion 
so limited as to be the functional equivalent of an ankylosed 
ankle in plantar flexion, between 30 degrees and 40 degrees, 
or in dorsiflexion, between 0 degrees and 10 degrees.

The Board also notes that the amputation rule under 38 C.F.R. 
§ 4.68 is for application.  The assignments of a 20 percent 
rating for left knee degenerative joint disease, a 10 percent 
rating for scarring over the medial aspect of the left ankle, 
and a 10 percent rating for scarring over the lateral aspect 
of the left ankle, all combine for a value of 35 percent, 
which when converted to the nearest degree divisible by 10 is 
40 percent.  See 38 C.F.R. § 4.25, Combined Ratings Table.  
Under 38 C.F.R. § 4.68, the combined rating for disabilities 
of an extremity cannot exceed the rating for amputation at 
the elective level were amputation to be performed.  The 
maximum schedular rating for amputation below the knee is 40 
percent (see 38 C.F.R. § 4.68, Diagnostic Code 5165).  
Accordingly, the veteran's left ankle disability is limited 
by 38 C.F.R. § 4.68 to a rating no higher than 40 percent, 
were amputation performed below the knee.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), whether or not the veteran raised them.  In the 
absence of objective medical evidence of neurologic 
involvement, or other separate and distinct manifestations of 
the service-connected disability not contemplated in the 
current rating assignment, the Board finds no basis upon 
which to assign a higher or separate disability evaluation.  
Moreover, no other diagnostic codes are shown to be 
applicable based on the nature of the symptoms complained of 
by the veteran and documented in the medical evidence of 
record.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against entitlement to an increased rating for 
the veteran's left ankle degenerative joint disease, as 
discussed herein above, that doctrine is not applicable and 
does not operate to assign any higher rating.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  In conclusion, 
there is no basis for a higher schedular rating for the 
veteran's service-connected left ankle degenerative joint 
disease under any code of the VA's Rating Schedule.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration, as claimed by the 
veteran's representative at the time of the October 2005 
hearing.  An extra-schedular disability rating is warranted 
if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2005).

In that regard, the veteran has not proffered evidence 
showing how his disability markedly interfered with his job, 
has not demonstrated the need for hospitalization due to his 
service-connected disability (he has already received 
temporary total disability ratings for periods of 
convalescence following left ankle surgery), and has not 
manifested symptomatology other than that contemplated by the 
Rating Schedule.  The percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Rating Schedule and provided for in the schedular 
evaluations currently assigned to the veteran's disability.  
At the time of the September 2004 VA examination, the veteran 
reported that he was no longer working because he was retired 
and could no longer perform his occupational duties due to 
pain in both feet and a respiratory disability that requires 
him to "wear oxygen for his lungs."  The veteran has not 
provided documentation to support a claim that his left ankle 
degenerative joint disease contributes solely to his 
unemployable status.  

Moreover, the rating criteria discussed in this case focuses 
on the limitation the veteran complains of, i.e. pain and 
limited range of motion of the ankle.  What the veteran has 
not shown in this case is that his disability, in and of 
itself, results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

An increased rating for degenerative joint disease of the 
left ankle, status post fusion, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


